Fitzgerald, J.
The moving papers upon which the motion to dismiss the appeal herein is based show that the appellant has paid to the respondent the sum of two hundred dollars to be released from the judgment from which this appeal is taken, and that the respondent has accepted said sum, and in consideration thereof has released the appellant from all liability thereunder.
The motion was resisted by the opposing affidavit of the attorney of record for the appellant; but, as there is nothing contained therein that is at all material to this proceeding, it is not necessary to be considered.
As the controversy arising out of this action was terminated by the settlement agreed upon between the parties thereto there is nothing for this court to decide.
It therefore follows that the motion to dismiss the appeal should be granted.
So ordered.
McFarland, J., Harrison, J., De Haven, J., Van Fleet, J., and Beatty, C. J., concurred.